Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3, 7, 16-17, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuominen (US 20180350725).
Regarding claim 2, Tuominen discloses a package substrate, comprising: 
a bottom substrate layer (270) [Fig. 2]; 
a die (121) mounted on the bottom substrate layer (270), wherein the die (121) includes a die pad (122) [Fig. 2]; 
a top substrate layer (110) over the die (121), wherein the top substrate layer includes a via (112) [Fig. 2]; and 
an anisotropic conductive layer (150) between the die pad (122) and the via (112), the anisotropic conductive layer (150) in direct physical contact with the die pad (122), wherein the via (112) is electrically connected to the die pad (122) through the anisotropic conductive layer (150) [Fig. 2 and paragraph 0055].
Regarding claims 3 and 17, Tuominen discloses wherein the anisotropic conductive layer (150) includes an anisotropic conductive adhesive, and wherein the anisotropic conductive adhesive conducts electrical current unidirectionally along a vertical axis between the via and the die pad [Fig. 2 and paragraph 0055].
Regarding claim 7, Tuominen discloses a conductive pad (top portion 112 positioned over layer 119 and a trenched portion 112 formed within the layer 119) between the via (the trenched portion 112 within the layer 119) and the anisotropic conductive layer (150), wherein the conductive pad (top portion 112) includes a lateral pad dimension greater than a lateral via dimension of the via (the trenched portion 112 within the layer 119) [Fig. 2].
Regarding claim 16, Tuominen discloses a method, comprising:
mounting a die (121) on a bottom substrate layer (270), wherein the die (121) includes a die pad (122) [Fig. 2];
forming an anisotropic conductive layer (150) over the die pad (122), the anisotropic conductive layer (150) in direct physical contact with the die pad (122) [Fig. 2]; and
forming a top substrate layer (110) over the anisotropic conductive layer (150), wherein the top substrate layer (110) includes a via (112) electrically connected to the die pad (122) through the anisotropic conductive layer (150) [Fig. 2 and paragraph 0055].
Regarding claim 21, Tuominen discloses forming a conductive column in the anisotropic conductive layer (portion of layer 150 sandwiched between terminals 112 and  122) along the vertical axis, wherein the via (112) is electrically connected to the die pad (122) through the conductive column (portion of layer 150 sandwiched between terminals 112 and  122) [Fig. 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tuominen (US 20180350725) in view of Lin (9831155).
Regarding claims 4 and 18, Tuominen does not discloses an epoxy layer surrounding the die.
Lin teaches an epoxy layer (90) surrounding the die (110) between the top substrate layer (e.g. 10A/101B) and the bottom substrate layer (e.g. 200A, 200C,200D) [Fig. 11. Also, see Fig. 9].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Tuominen by including an epoxy layer as taught by Lin because it helps to provide environmental protection to the device. In addition, the motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  

Allowable Subject Matter
Claims 9-15, 22 and 24 are allowed.
Claims 5-6, 8, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on October 11, 2022 have been fully considered but they are not persuasive. Applicant argues that Tuominen fails to teach die pads (see remarks). The Examiner disagrees. In summary, it seems that Applicant is arguing that the pads in Tuominen are not embedded within the die as shown in Applicant’s Figure 2. Although the Examiner concedes that Tuominen fails to teach such embedded pads, it is noted that nowhere in the claimed invention such a language is used to described the pads. In fact, the claimed language is broad enough that allows the Examiner to consider other configurations such as the one shown in Figure 2 of Tuominen. For example, Tuominen teaches terminals (122) comprising a via portion and a contact pad portion (see annotated Figure 2 below]. Hence, Tuominen teaches the required contact pads for die (121). 

[AltContent: rect][AltContent: textbox (Anisotropic Conductive)][AltContent: arrow][AltContent: textbox (Via)][AltContent: textbox (Contact Pad)][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    175
    216
    media_image1.png
    Greyscale

	
Furthermore,  Tuominen teaches an anisotropic conductive (150) in Figure 2. However, Applicant’s argues that the anisotropic conductive (150) is not “in direct physical contact with the die pad.” Tuominen, contrary to Applicant’s assertion, does show that the anisotropic conductive (e.g. shaded gray area in the annotated Figure 2 above) is  in fact in direct physical contact with the contact pad. Therefore, applicant' s arguments are not persuasive and hence, the rejection is considered to be proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/           Primary Examiner, Art Unit 2815